Case 3:20-cv-00333-WQH-MSB Document 4 Filed 05/18/20 PageID.16 Page 1 of 1




 1 MADAR LAW CORPORATION
   Alex S. Madar, Esq. (SBN: 319745)
 2
   alex@madarlaw.net
 3 14410 Via Venezia #1404
   San Diego, CA 92129-1666
 4
   Telephone: (858) 299-5879
 5 Fax: (619) 354-7281
 6 Attorneys for Plaintiff
   DON HILDRE
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11 Don Hildre, Individually and on Behalf              Case No. 3:20-cv-0333 WQH-MSB
   of all Others Similarly Situated,
12                                                     NOTICE OF VOLUNTARY
                 Plaintiffs,                           DISMISSAL PURSUANT TO
13                                                     F.R.C.P. 41(a)(1)(A)(i)
          v.
14
   SUNLIGHT SOLAR, INC.
15
   DOES,
16
                 Defendants.
17
18          Pursuant to F.R.C.P. 41(a)(1(A)(i) of the Federal Rules of Civil Procedure, plaintiff Don
19 Hildre, through his undersigned counsel, hereby gives notice that the above captioned is
20
     voluntarily dismissed with prejudice as to plaintiff Don Hildre, and voluntarily dismissed without
21
     prejudice as to the putative class.
22
23
     Dated: May 18, 2020                   MADAR LAW CORPORATION
24
25                                         By                     s/ Alex S. Madar
                                                                 ALEX S. MADAR
26                                                              Attorneys for Plaintiff
27                                                                    Don Hildre
                                                              Email: alex@madarlaw.net
28
                                                                         Case No. 3:20-cv-0333 WQH-MSB
                                                                    NOTICE OF VOLUNTARY DISMISSAL
